OPINION
MORRISON, Judge.
This is an extradition proceeding. The warrant of the Governor of Texas was introduced which recited appellant was charged with the offense of obtaining money under false pretense as shown by the information, supporting affidavit, and warrant. The executive warrant is regular on its face and is sufficient for extradition. See Ex parte Green, Tex.Cr.App., 415 S.W.2d 424.
*768No brief urging any ground of error has been filed in the trial court or this Court.
The district judge did not err in ordering appellant to be delivered to the agent of the State of Alabama for extradition.
The judgment of the trial court is affirmed.